Citation Nr: 1611120	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  02-11 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for degenerative joint disease (DJD) of the bilateral elbows and/or right ankle.  

3.  Entitlement to service connection for a low back condition as secondary to service-connected left knee chondromalacia patella.  

4.  Entitlement to service connection for a left eye condition.  

5.  Entitlement to an increased disability rating in excess of 10 percent for bilateral flat feet.  

6.  Entitlement to a compensable disability rating for pseudofolliculitis barbae (PFB) of the face, back, and neck.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to September 1995.  

These matters come before the Board of Veterans' Appeals (Board) from March 2001 and July 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and Seattle, Washington, respectively.  

The Veteran's service connection claims on appeal were previously remanded by the Board in June 2005 following addition of the Veteran's service treatment records to the claims file and to obtain relevant treatment records.  Given substantial compliance with the requested development, the Board finds that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

Additionally, an August 2012 RO decision denied the Veteran's claims of entitlement to increased disability ratings for bilateral flat feet and pseudofolliculitis barbae (PFB) of the face, back, and neck.  In September 2012, the Veteran submitted a timely notice of disagreement (NOD) with the August 2012 RO decision.  See 38 C.F.R. § 20.201 (2015).  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§ 19.26, 19.29 (2015).  Thus, although the Veteran's increased rating claims were not certified to the Board on appeal, the Board will address them herein for the sole purpose of ensuring the issuance of an SOC, as it does not appear from the record currently before the Board that an SOC has yet been issued addressing those particular issues.  As such, the issues of entitlement to an increased disability rating in excess of 10 percent for bilateral flat feet and entitlement to a compensable disability rating for PFB of the face, back, and neck are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

Additionally, the Veteran's claim of entitlement to service connection for a low back condition as secondary to service-connected left knee chondromalacia patella is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  Sleep apnea did not have onset during active service and is not otherwise etiologically related to active service.  

2.  DJD of the bilateral elbows and/or right ankle did not have its onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service.  

3.  A left eye condition did not have onset during active service and is not otherwise etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for DJD of the bilateral elbows and/or right ankle have not been met.  38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

3.  The criteria for service connection for a left eye condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided proper notice regarding the Veteran's claims of entitlement to service connection for sleep apnea and degenerative joint disease (DJD) by way of letters sent to the Veteran in August 1999 and April 2003.  Although it does not appear that the Veteran was provided with a letter regarding his claims of left eye and low back conditions following his September 2012 claim, the previous notice letters properly advised the Veteran how to substantiate a claim of entitlement to direct service connection.  Additionally, to the extent that the Veteran has not been provided with a specific notice letter advising him how to substantiate a claim of entitlement to secondary service connection, the Board finds that he has not been prejudiced by this, as the record contains sufficient indications regarding how to substantiate a claim of entitlement to secondary service connection within other correspondence sent to the Veteran.  Moreover, he has not alleged any harm as a result of lack of notice.  

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and various lay statements have been obtained and associated with the claims file.  

The Veteran was provided with relevant VA examinations in December 2000, February 2007, February 2009, October 2012, and February 2013, and the resulting examination reports have been associated with the claims file.  The examinations and opinions are adequate to adjudicate the Veteran's claims on appeal because they are based on thorough examinations, appropriate diagnostic tests, and provide adequate information to consider the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran has not been afforded a VA examination in connection with his claim of entitlement to service connection for sleep apnea.  However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, service treatment records do not document that sleep apnea first manifested during active service or that it is otherwise etiologically related to active service.  The record in this case is negative for any indication, other than the Veteran's own assertions, that his sleep apnea is associated with his active service.  Conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Consequently, a VA examination regarding the Veteran's sleep apnea is not warranted.  38 C.F.R. § 3.159(c)(4).  

Therefore, the Board finds that all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims, and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Connection - Sleep Apnea

The Veteran claims entitlement to service connection for sleep apnea.  

Service treatment records do not document any complaints, treatment, or diagnosis of obstructive sleep apnea.  Physical examinations at service enlistment in September 1987 and at separation in June 1995 document normal clinical evaluations, without reports of sleep problems in concurrent reports of medical history.  Similarly, additional periodic examinations throughout service do not document any complaints, treatment, or diagnosis related to sleep apnea.  

Following active service, private treatment records from August 1997 document a provisional diagnosis of obstructive sleep apnea, which was confirmed following a sleep study the following month.  

A VA general medical examination in December 2000 confirmed the Veteran's diagnosis of sleep apnea.  Additionally, the Veteran reported that during active service, his wife warned him that he was having trouble breathing while asleep; however, he did not recall any diagnosis of sleep apnea during active service.  He reported that following discharge, he started having a problem with worsening sleep apnea and was diagnosed following a sleep study.  

After a review of the relevant evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for sleep apnea.  

Initially, the Board notes that presumptive service connection for a chronic disease is not warranted, as sleep apnea is not one of the enumerated diseases entitled to such presumption; moreover, there is no probative evidence that the condition first manifested during active service or within one year of service discharge.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The lay statements of record regarding the Veteran's observable symptoms are probative, see Layno, 6 Vet. App. 465; however, to the extent they assert a nexus between the Veteran's current sleep apnea and his active service, they are afforded less probative value, as neither the Veteran nor his spouse are shown to possess the requisite medical expertise.  See Jandreau, 492 F.3d at 1376-77.  Additionally, to the extent that the lay statements of record assert that the Veteran's sleep apnea symptoms first had onset during active service and have been continuous therefrom, they are afforded little probative value when compared to the additional evidence of record, including service treatment records while do not document any complaints, treatment, or diagnosis of sleep apnea or related symptoms, and post-service medical records which do not document any reference to sleep apnea or related complaints prior to August 1997, which is nearly two years following discharge from active service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Therefore, the Board concludes that service connection is not warranted for the Veteran's diagnosed sleep apnea.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


II.B.  Service Connection - DJD bilateral elbows/right ankle

The Veteran also claims entitlement to service connection for DJD of the bilateral elbows and/or right ankle.  

Service treatment records do not document any complaints, treatment, or diagnosis of DJD of the elbows or right ankle.  Physical examinations at service enlistment in September 1987 and at separation in June 1995 document normal clinical evaluations, although the Veteran did report swollen or painful joints, painful shoulders/elbows, and foot trouble within a report of medical history at service discharge.  Additionally, an August 1995 service treatment record documents a right foot/heel injury after a truck backed over the Veteran's foot; however, the injury was assessed as a contusion/abrasion, and there was no resulting fracture or ankle injury.  Finally, an undated service treatment record documents an isolated complaint of elbow pain.  

The Veteran was first afforded a VA examination regarding his claim in December 2000.  At that time, x-ray studies documented a normal right ankle, without evidence of fracture, erosive changes, or soft tissue injury.  Similarly, x-ray studies showed normal elbows bilaterally, without evidence of old or recent fracture, erosive changes, effusions, or bony or joint abnormalities.  The examiner's impression was arthralgia of the bilateral elbows and right ankle.  

Upon VA examination in February 2007, the Veteran complained of right ankle pain in addition to a five-year history of bilateral elbow pain.  Upon a physical examination, his right ankle was normal and he displayed some stiffness and pain with motion of the elbows.  The examiner diagnosed bilateral ankle pain due to chondromalacia of the ankle and excessive strain due to obesity; however, he noted the right ankle was not symptomatic, as shown by an unremarkable x-ray and physical examination.  Additionally, the examiner diagnosed chronic bilateral elbow pain due to mild epicondylitis, but he stated that the condition was not likely not related to service; rather, it was more likely related to the heavy lifting involved in the Veteran's daily occupation.  

Following a VA ankle examination in October 2012, the VA examiner noted a diagnosis of right ankle myofascial syndrome.  However, the examiner ultimately opined that it was less likely as not that the Veteran's right ankle condition was caused by, aggravated by, or the result of active service due to the lack of documented injury and related complaints during active service.  Additionally, the examiner opined that the Veteran's right ankle condition was less likely as not caused by, aggravated by, or the result of his service-connected bilateral pes planus, left ankle, or knee disabilities, based upon a lack of medical authority or peer-reviewed medical literature to support the contention that such conditions could cause or aggravate right ankle myofascial syndrome.  

The Veteran was afforded a VA elbow examination in February 2013, at which time he reported that his elbow problem started during active service when he worked in the motor pool and lifted heavy objects.  He reported being on sick call a few times with an elbow problem which was treated with Motrin.  Following the examination, the VA examiner diagnosed chronic bilateral tennis elbow, or tendonitis of common extensor origin.  However, the examiner ultimately opined that the Veteran's elbow condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, because service treatment records did not document a chronic elbow problem during active service.  

After review of the evidence of record, the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for DJD of the bilateral elbows and/or right ankle.  Although the Veteran has been diagnosed variously with arthralgia of the elbows, right ankle myofascial syndrome, and chronic bilateral elbow tendonitis, there is no probative evidence which relates such conditions to the Veteran's active service.  Moreover, there is no evidence that the Veteran has been diagnosed with arthritis of the elbows or right ankle which first manifested during active service or within one year of service discharge, therefore, presumptive service connection is not warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board has considered the lay evidence of record, which is probative insofar as it relates observable symptomatology, such as bilateral elbow or right ankle pain.  See Layno, supra.  However, insofar as such statements assert a nexus between such orthopedic conditions and the Veteran's active service, they are afforded little probative value, given that the Veteran has not been shown to possess complex medical knowledge in order to render such an opinion.  See Jandreau, supra.  Moreover, to the extent that such statements are inconsistent with the evidence of record, they are afforded little probative value when weighed against the additional evidence of record.  Specifically, the Veteran's statements regarding continuous symptoms since active service are inconsistent with service treatment records which document normal physical examinations at service enlistment in September 1987 and at separation in June 1995; moreover, aside from an isolated, and undated, complaint of elbow pain, no chronic bilateral elbow or right ankle conditions are documented.  See Caluza, 7 Vet. App. at 506.  

Indeed, the most probative evidence regarding the Veteran's claim is the multiple VA medical opinions of record which fail to identify a nexus between chronic bilateral elbow or right ankle conditions and the Veteran's active service.  In the absence of probative evidence which establishes that current bilateral elbow and/or right ankle disabilities are etiologically related to the Veteran's active service, service connection is not warranted.  As the preponderance of evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


II.C.  Service Connection - Left Eye

The Veteran claims entitlement to service connection or service aggravation for a right eye disability.  

Service treatment records document a normal physical examination at service enlistment in September 1987, and the Veteran denied any eye conditions in a concurrent report of medical history.  In August 1993, the Veteran complained of irritation to his left eye, but denied any prior injury or trauma, or resulting vision loss or discharge.  Upon examination, his eyes were without gross abnormalities, including a benign left eye examination, although the physician noted a small whitish/yellow lesion on the sclera bilaterally.  The noted impression was left eye irritation, and the Veteran was provided with eye drops and referred to ophthalmology.  Following the ophthalmology consultation, the Veteran was diagnosed with bilateral pinguecula.  Thereafter, there were no additional eye complaints documented in service treatment records, including at separation from active service in June 1995, when the Veteran had a normal physical examination and denied any eye conditions in a concurrent report of medical history.  

Post-service VA treatment records from April 2010 document a review of systems showing that there was no glaucoma, cataracts, infections, or loss of vision regarding the Veteran's eyes, and that the cornea, lens, and conjunctiva were clear and the sclera were white, without any lid lesions.  Private treatment records document the Veteran's left eye cataract surgery in January 2012; upon follow up in June 2012, the Veteran was asymptomatic and functioning well.  

The Veteran was afforded a VA eye examination in February 2013, at which time he reported a medical history including bilateral cataracts diagnosed in 2010, with removal of the left cataract in 2012, and a diagnosis of bilateral pinguecula in 1995.  Following a physical examination, the examiner diagnosed the Veteran with left intraocular lens secondary to cataract surgery and bilateral pinguecula; however, the examiner opined that the claimed left eye condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner stated that there was no absolute correlation between the Veteran's in-service treatment and diagnosis of pinguecula and his post-service cataracts; additionally, he noted that there were no events during active service that rendered the veteran likely to develop cataracts.  

Based upon a thorough review of the evidence of record, the Board finds that service connection is not warranted for a left eye disability.  As noted above, while service treatment records document an isolated complaint of left eye irritation in August 1993, subsequently diagnosed as bilateral pinguecula, there were no noted chronic left eye defects or diagnoses documented upon physical examination at service discharge in June 1995, nor did the Veteran report any left eye conditions at that time.  

Most importantly, there is no probative evidence of record linking a current left eye disability to the Veteran's active service.  While private treatment records document he Veteran's surgery for a left eye cataract in January 2012, there is nexus opinion which relates such condition to the Veteran's active service.  Additionally, the February 2013 VA examiner rendered a negative nexus opinion regarding the claimed left eye condition.  

The Veteran's own statements are probative insofar as they report observable symptoms, see Layno, supra; however, insofar as such statements assert a nexus between a current left eye disability and the Veteran's active service, they are afforded little probative value, as the Veteran is not shown to possess complex medical knowledge regarding diseases of the eye.  See Jandreau, supra.  Moreover, to the extent the Veteran's statements assert continuing symptoms of a left eye condition, first diagnosed as bilateral pinguecula during active service, such statements are afforded little probative value as they are inconsistent with the post service medical evidence, including VA treatment records from April 2010 which document a normal examination of the Veteran's eyes (including that the cornea, lens, and conjunctiva were clear and the sclera were white, without any lid lesions) and private treatment records documenting left eye cataract surgery in January 2012.  

In sum, there is no probative evidence that a current left eye disability is related to the Veteran's active service.  Because the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a left eye disability, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for sleep apnea is denied.  

Service connection for degenerative joint disease (DJD) of the bilateral elbows and/or right ankle is denied.  

Service connection for a left eye condition is denied.  


REMAND

Although the Board regrets the additional delay, a remand is required in order to afford the Veteran due process.  Specifically, a remand is required to obtain an adequate addendum opinion regarding the Veteran's claim of entitlement to service connection for a low back condition as secondary to service-connected left knee chondromalacia patella that properly addresses his claim to secondary service connection.  

Additionally, remand is required to issue an SOC regarding the Veteran's claims of entitlement to an increased disability rating in excess of 10 percent for bilateral flat feet and entitlement to a compensable disability rating for PFB of the face, back, and neck.  



I.  Service Connection - Low Back

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2015).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

The Veteran has asserted that his low back condition is secondary to his service-connected knee disability or his service-connected flat feet.  He was afforded a VA examination regarding his claim of entitlement to service connection for a low back disability in February 2013.  The VA examiner noted the Veteran's diagnosed chronic lumbar strain but opined that it was not related to active service and that it was less likely than not proximately due to or the result of the Veteran's service-connected knee condition; the examiner gave a rationale that there was no medical treatment literature to support a claim of causation.  

Notably, the February 2013 VA opinion fails to specifically address whether the Veteran's claimed low back disability is secondary to his service-connected flat feet.  Additionally, while the VA examiner opined that the Veteran's low back condition was not caused by his service-connected knee disability, the examiner did not specifically address the issue of whether the Veteran's service-connected knee disability aggravates his low back disability.  As such, a remand is necessary to obtain an adequate medical opinion regarding the Veteran's secondary service connection theory.  See 38 C.F.R. § 3.310.  



II.  SOC

As noted in the Introduction above, following an August 2012 RO decision, the Veteran submitted a timely September 2015 NOD regarding his increased rating claims for bilateral flat feet and PFB.  See 38 C.F.R. § 20.201.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29.  To date, no SOC has been furnished in response to the Veteran's timely September 2015 NOD, or at least no SOC has been associated with the claims file that is now before the Board.  Therefore, remand is required for the issuance of an SOC regarding the Veteran's increased rating claims.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claims are resolved, such as by a complete grant of the benefits sought, or withdrawal of the September 2015 NOD.  

The remanding of these particular issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  Therefore, the AOJ should return the Veteran's claims of entitlement to an increased disability rating in excess of 10 percent for bilateral flat feet and entitlement to a compensable disability rating for PFB of the face, back, and neck to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the February 2013 VA examiner, or a similarly qualified VA examiner, for an addendum opinion.  Only if the VA examiner deems it necessary should the Veteran should be afforded a full VA examination.  

The examiner should review the entire claims file, including a copy of this remand, and the resulting examination report should indicate that such a review occurred.  

The examiner should provide an adequate supplemental opinion, including a complete rationale for any and all conclusion reached, as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's low back condition is caused by or aggravated by the Veteran's service-connected knees or flat feet.  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's low back condition is aggravated by his service-connected knees or flat feet, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's low back condition prior to any such aggravation.  

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for any opinion expressed.  

2.  Then, readjudicate the Veteran's claim of entitlement to service connection for a low back disability.    

3.  Issue an SOC addressing the issues of entitlement to an increased disability rating in excess of 10 percent for bilateral flat feet and entitlement to a compensable disability rating for PFB of the face, back, and neck.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal as to those issues.  38 C.F.R. § 20.302(b) (2015).  If, and only if, the Veteran timely perfects an appeal, return the matters to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


